DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the gears comprise a driving wheel and a driven wheel which are respectively fixed to the worms and the first track and the second track”. The claim identified two gears a driving wheel and a driven wheel which are respectively fixed to three separate components the worms and the first track and the second track. The recitation appears to require one of the gears to be fixed to two of the components at the same time, however since the worm move relative to the track and the tracks are on opposite sides of the solar panel, it is unclear how the gears are arranged with regard to the tracks.
Claim 7 recites the limitation "the aircraft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meller et al. US 2013/0305474 (US’474) in view of Chen et al. US 2015/0089754 (US’754), Eitelhuber US2016/0144870 (US’870) and Ota US2011/0126378 (US’378).

Regarding claim 1, US’474 teaches system and method for cleaning rows of solar panels (a dust removal device for a solar panel) (abstract). US’474 further teaches the system includes a pair of parallel rails 112, 113 are connected to the upper edge and the lower edge of the solar row 111 (first track and a second track, arranged on two sides of the solar panel) (para. 29). The support frame includes a main frame 114 that is configured to be movable along the length of the solar row 111 with a driving wheel. Main frame 114 is preferably made from aluminum constructive profiles but other materials such as steel or fiberglass can be used. Supporting elements 115 are connected to the main frame 114 for support, four of which are shown in FIG. 1 (para. 30-32) (worms, connected with the first track and the second track, extending in a direction perpendicular to the first track and the second track, and moving relative to the first track and the second track through a first drive mechanism). A secondary frame 136 is configured to be movable along the main frame 114. When the main frame has a longitudinal axis as shown, the secondary frame 136 may be considered to move longitudinal or in the longitudinal or length direction along the main frame 114 (a framework which can move along the worms) (para. 34). Secondary frame 136 supports at least one and preferably a plurality of cleaning apparatus, such as rotational cleaning units or rotational cleaning apparatus 124 (hereinafter referred to as an "RCA"). As shown in FIGS. 1 and 2, the secondary frame 136 supports two RCAs 124. Each RCA 124 is connected to the secondary frame 136 through a respective central shaft 324 and bearings (not shown) to enable the RCAs 124 to rotate on the secondary frame 136 (para. 35). Rotation of the fins 140 creates an air blowing effect which helps to push the dirt, debris and the dust on the surface of the solar panels downward as a result of the slope of the solar row 111 (para. 49) (a fan, fixed to the framework which can move along the worms, and blowing away dust). Several sensing devices or sensors are provided in the cleaning system. Sensor 116 is positioned on the main frame 114 (proximate an upper edge in the construction shown in FIG. 1) to detect a maximum upward movement of the secondary frame 136 on the main frame 114. Similarly, sensor 134 is positioned on the main frame 114 (proximate a lower edge in the construction shown in FIG. 1) to detect a maximum downward movement of the secondary frame 136 on the main frame 114 (para. 43) (a sensor, configured to detect a distance between the framework and the first track or the second track, and enabling the framework to return to the first track or the second track when the distance is smaller than a preset threshold). Therefore, US’474 teaches a dust removal device for a solar panel, comprising a first track and a second track, arranged on two sides of the solar panel; worms, connected with the first track and the second track, extending in a direction perpendicular to the first track and the second track, and moving relative to the first track and the second track through a first drive mechanism; a framework which can move along the worms, a fan, fixed to the framework which can move along the worms, and blowing away dust; and a sensor, configured to detect a distance between the framework and the first track or the second track, and enabling the framework to return to the first track or the second track when the distance is smaller than a preset threshold.

US’474 does not teach an ultrasonic vibration device, fixed to a stepper motor on and driven by the stepper motor to swing left and right; a hair brush, fixed to the framework and configured to move in the direction of the worms and clean the solar panel through a second drive mechanism; the fan can blowing away dust brushed by the hair brush; and the sensor is an ultrasonic sensor.

US’754 teaches a self-cleaning substrate system (abstract). US’754 further teaches the system can be used to cleaning dust, dirt, and other debris from the surface of a solar panel (para. 1). The system includes plurality of ultrasound emitters 602 that can be used to clean the surface by rotating the emitters back and forth (swing left and right) with a stepper motor. An additional motor is provided to move the emitter linearly to allow the emitters to all points of the substrate being cleaned (para. 37-46, fig. 6). The substrate may be integrated into a solar panel to help ensure maximum efficiency of the solar panel (para. 62).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’474 to include an ultrasonic vibration device, fixed to a stepper motor on and driven by the stepper motor to swing left and right because US’754 teaches an ultrasonic vibration device can be used to clean a solar panel by moving the emitter along the surface to help ensure maximum efficiency of the solar panel and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

The modified device of US’474 does not teach a hair brush, fixed to the framework and configured to move in the direction of the worms and clean the solar panel through a second drive mechanism; the fan can blowing away dust brushed by the hair brush; and the sensor is an ultrasonic sensor.

US’870 teaches an apparatus, system, and method for conveying an assembly along a track (abstract). US’870 further teaches the system is used to clean a solar panel (para. 2-5). The brush assembly can include a brush motor configured to rotate the at least one rotatable brush about the rotational axis to clean the solar panel (clean the solar panel through a second drive mechanism). The at least one rotatable brush can include a sweeping member. In some embodiments, the sweeping member can have a bristle pattern parallel to the rotational axis. The sweeping member can comprise a polymer, a natural fiber including hair (para. 14 and 68-69, fig. 1-3). Therefore, US’870 teaches a hair brush can be incorporated into a solar panel cleaning assembly to improve the efficiency of solar panels (para. 2-6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’474 to include teach a hair brush, fixed to the framework and configured to move in the direction of the worms and clean the solar panel through a second drive mechanism; the fan can blowing away dust brushed by the hair brush because US’870 teaches a hair brush can be incorporated into a solar panel cleaning assembly to improve the efficiency of solar panels and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

The modified device of US’474 does not teach the sensor is an ultrasonic sensor.

US’378 teaches a device for cleaning a collector of a solar thermal electric power generation system is provided which does not need to secure any water source or the like and which improves the flexibility of selection of a place for installing the solar thermal electric power generation system (abstract). US’378 further teaches as shown in FIGS. 1A to 5, the air nozzle 19 is provided with a distance sensor 28. There is no limitation on the type of the distance sensor, and any known sensor can be employed such as an ultrasonic distance sensor configured to measure a distance based on the detecting time of a reflected sonic wave. The distance sensor 28 is provided for measuring the distance between the top end peripheral edge 19b of the air nozzle and the reflecting surface 52a (para. 74). Therefore, US’378 teaches that a distance measurement sensor, such as the one used in US’474, can be an ultrasonic distance sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’474 to include the sensor is an ultrasonic sensor because US’378 teaches a distance measurement 

Regarding claim 2, the modified device of US’474 teaches the dust removal device for a solar panel of claim 1. US’474 further teaches the support frame includes a main frame 114 that is configured to be movable along the length of the solar row 111 with a driving wheel driven by a drive system 117, such as a motor (para. 30-32). US’870 further teaches the brush assembly can include a brush motor configured to rotate the at least one rotatable brush about the rotational axis to clean the solar panel (para. 14 and 68-69, fig. 1-3). Therefore, the modified device of US’474 further teaches wherein the first drive mechanism and the second drive mechanism comprise motors.

Regarding claim 3, the modified device of US’474 teaches the dust removal device for a solar panel of claim 1. The ultrasonic vibration device is configured to emit ultrasound wavers to a large area of the treatment surface to perform the cleaning and to treat areas outside of the treatment area of the hair brush and fan (see fig. 6 of US’754). As a result the modified device of US’474 further teaches wherein the hair brush and the fan are configured to clean the solar panel treated by the ultrasonic vibration device.

Regarding claim 4 and 6, the modified device of US’474 teaches the dust removal device for a solar panel of claim 1. 

The modified device of US’474 does not teach wherein the dust removal device also comprises gears fixed to the worms or the first track and the second track to promote the worms to move on the first track and the second track, with regard to claim 4 and wherein the gears comprise a driving wheel and a driven wheel which are respectively fixed to the worms and the first track and the second track, with regard to claim 6.

However, US’474 further teaches FIG. 3 shows the upper rail 112 and supporting element 115 each having a substantially square cross-section, although other shapes are possible. Wheel 126 is mounted on the supporting element 115 to rotate against an upper surface of the rail 112. The axis of rotation of wheel 126 is perpendicular to the normal to the surface of the solar panels in the solar row 111. Wheel 133 is also mounted on the supporting element 115 to rotate against a side surface of the rail 112. The axis of rotation of wheel 126 is parallel to the normal to the surface of the solar panels in the solar row 111. An assembly is formed by the supporting element 115, wheels 126 mounted thereto and wheel 133 mounted thereto (driven wheels). There are three such assemblies, as shown in FIG. 1. Another assembly includes one of the supporting elements 115, one of the wheels 132 and the drive system 117. These four assemblies enable mobility of the cleaning assembly along the solar row 111 in two directions (para. 53). A drive wheel 132 is arranged in the same orientation as wheels 126, i.e., in a perpendicular direction relative to the surface of the solar panels in the solar row 111, and is driven by a drive system 117, such as a motor, in forward and reverse directions. Drive wheel 132 functions to drive the main frame 114 along the solar row in the length direction of the solar row. The motor in drive system 117 may be gears. Therefore, US’474 teaches systems that can be used to provide relative motion along the solar panel can include gears and a driving wheels.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’474 to include wherein the dust removal device also comprises gears fixed to the worms or the first track and the second track to promote the worms to move on the first track and the second track, with regard to claim 4 and wherein the gears comprise a driving wheel and a driven wheel which are respectively fixed to the worms and the first track and the second track, with regard to claim 6 because US’474 teaches driving wheels and gears are known to be useful for providing relative motion along the solar panel and it is prima facie obvious to combine two alternatives configurations each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US’474, US’754, US’870 and US’378 as applied to claim 4 and 6 above, and further in view of Allouche et al. WO/2018/008033 (WO’033).

Regarding claim 5, the modified device of US’474 teaches the dust removal device for a solar panel of claim 4. 

The modified device of US’474 does not teach wherein the dust removal device also comprises an aircraft conveying device for positioning the worms and the framework to another solar panel.

WO’033 teaches a surface cleaning devices for solar panels including rotating brushes and can operate autonomously to reduce maintenance cost (para. 1-23, fig. 1-6). WO’033 further teaches Some implementation of a dust cleaning device according to examples of the presently disclosed subject matter can be designed to be light (less than 10kg) and balanced in weight (one engine on each wagon) to allow to move the surface cleaning device on the frame of the panels without the need for additional framing for the surface cleaning device and for allowing drones (aircraft) and/or other transporting means such as a robotic arm to be able to carry them from table to the next table by that reducing the amount of surface cleaning devices require in the field. Reduce the maintenance and potential failures (para. 51).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’474 to include wherein the dust removal device also comprises an aircraft conveying device for positioning the worms and the framework to another solar panel because WO’033 teaches that it reduces the amount of surface cleaning device required in the field and maintenance cost.

Regarding claim 7, the modified device of US’474 teaches the dust removal device for a solar panel of claim 6. 

The modified device of US’474 does not teach wherein the aircraft conveying device comprises a camera, an aircraft and a mechanical claw, the camera determines whether the driving wheel and the driven wheel are on the first track and the second track or not, and the mechanical claw grasps grippers on the dust removal device for conveying a dust removal robot.

WO’033 teaches a surface cleaning devices for solar panels including rotating brushes and can operate autonomously to reduce maintenance cost (para. 1-23, fig. 1-6). WO’033 further teaches Some implementation of a dust cleaning device according to examples of the presently disclosed subject matter can be designed to be light (less than 10kg) and balanced in weight (one engine on each wagon) to allow to move the surface cleaning device on the frame of the panels without the need for additional framing for the surface cleaning device and for allowing drones (aircraft) and/or other transporting means such as a robotic arm to be able to carry them from table to the next table by that reducing the amount of surface cleaning devices require in the field. Reduce the maintenance and potential failures (para. 51). he surface cleaning device may include interfacing elements - such as rings, rails, protuberances, openings that may ease the holding of the surface cleaning device by a drone and/or a robotic arm claw.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’474 to include wherein the aircraft conveying device comprises a an aircraft and a mechanical claw, and the mechanical claw grasps grippers on the dust removal device for conveying a dust removal robot because WO’033 teaches that it reduces the amount of surface cleaning device required in the field and maintenance cost.

The modified device of US’474 does not teach the aircraft conveying device comprises a camera the camera determines whether the driving wheel and the driven wheel are on the first track and the second track or not.

However, the cleaning device of WO’033 is operated autonomously which would require some kind of position sensing device to position the cleaning device autonomously. The position sensing device that can be selected include visual sensors (camera) or positional sensors such as GPS. One of ordinary skill in the art would know that a camera is commonly used to provide positional information to operate an autonomous drone and therefore it would be obvious to use it in the device of US’474. It is noted that the applicant claimed use of “the camera" recites the intended use of the camera. And a recitation of the intended use of the claimed invention must result in a whether the driving wheel and the driven wheel are on the first track and the second track or not. As a result, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the position sensing device of the modified device if US’474 and the camera claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’474 to include the aircraft conveying device comprises a camera the camera determines whether the driving wheel and the driven wheel are on the first track and the second track or not because WO’033 teaches operating the drone autonomously which would require some kind of position sensing device to position the cleaning device autonomously  and this would require the positional sensor to be either visual, positional or both and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious, see MPEP 2141 III (E).

Conclusion

	

	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.